ITEMID: 001-79158
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF SILKA v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1944 and lives in Nova Kakhovka, the Kherson region. She is a former employee of the State-controlled OJSC “Pivdenelektromash” (“the Company,” ВАТ “Південелектромаш”).
5. The background facts of the case are described in the case of Anatskiy v. Ukraine (no. 10558/03, §§ 5-8, 13 December 2005).
6. On 17 October 2002 the Nova Kakhovka Court (Новокаховський міський суд Херсонської області) gave two judgments ordering the Company to pay the applicant UAH 1,316.00 and UAH 1,327.00 in salary arrears due to her and her deceased husband, respectively. The judgments became final and the enforcement writs were transferred to the Novа Kakhovka Bailiffs' Service (“the Bailiffs,” Відділ Державної виконавчої служби Новокаховського міського управління юстиції) for enforcement.
7. Both judgments remain unenforced to the present day.
8. The relevant domestic law is summarised in the judgments of Romashov v. Ukraine (no. 67534/01, §§ 16-18, 27 July 2004) and Trykhlib v. Ukraine (no. 58312/00, §§ 25-32, 20 September 2005).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
